NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 17-3539
                                      ____________

                            UNITED STATES OF AMERICA

                                             v.

                                   JASON MITCHELL,

                                          Appellant
                                      ____________

                       On Appeal from United States District Court
                         for the Middle District of Pennsylvania
                            (M.D. Pa. No. 3-14-cr-00306-003)
                       District Judge: Honorable James M. Munley
                                      ____________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                 December 13, 2018

           Before: SMITH, Chief Judge, McKEE and FISHER, Circuit Judges.

                            (Opinion Filed: January 29, 2019)
                                     ____________

                                        OPINION*
                                      ____________

FISHER, Circuit Judge.




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
       Jason Mitchell violated the terms of his supervised release. The District Court

revoked his release and sentenced him to a term of imprisonment followed by additional

supervised release. Mitchell appeals. His counsel argues that the appeal does not present

any nonfrivolous issues and moves to withdraw under Anders v. California.1 We will

grant the motion and affirm.

                                               I.

       After passing counterfeit bills at a casino, Mitchell pled guilty to conspiracy to

utter and deal counterfeit obligations.2 The District Court sentenced him to twenty-one

months’ imprisonment and two years’ supervised release.

       Mitchell completed his prison term and began his supervised release in February

2017. Within a few months, he had committed multiple violations of the terms of his

release. In March, the New York City police arrested him for driving with a revoked

license. Then, twice—in April and June—Pennsylvania state troopers arrested Mitchell

and charged him with offenses including driving under the influence. Mitchell also

violated his release terms by failing to make required restitution payments and failing to

undergo substance abuse and mental health evaluations.

       The probation office petitioned to revoke Mitchell’s supervised release. At his

supervised release revocation hearing, Mitchell’s counsel indicated that Mitchell would



       1
           386 U.S. 738 (1967).
       2
           18 U.S.C. §§ 371 (conspiracy), 472 (uttering), 473 (dealing).

                                               2
admit Grade C violations, which, given his criminal history category, would warrant

eight to fourteen months’ imprisonment under the U.S. Sentencing Guidelines.3 Mitchell

then said, “I accept responsibility, but I would like the Court to take judicial notice on a

lot of . . . extenuating circumstances.”4 The judge answered that he would “gladly do

that,” and Mitchell then said, “I do take responsibility for, you know, some of the

violations, the violations that occurred in this violation report . . . .”5 Because it seemed

that Mitchell might be equivocating, the judge directed the Government to question him,

and he admitted each of the alleged violations. The Government requested a sentence at

the high end of the Guidelines range, plus an additional year of supervised release.

Mitchell’s counsel and Mitchell himself addressed the court to discuss the circumstances

of the violations.

       The District Court stated that a sentence within the Guidelines range would

“provide the adequate punishment and deterrence.”6 The court revoked Mitchell’s

supervised release, and “in view of the considerations expressed in Section 3553(a),”

sentenced him to a prison term of twelve months and a day followed by one year of

supervised release.7 Counsel filed this appeal and then filed a motion to withdraw,

arguing that there are not any nonfrivolous grounds for appeal.


       3
         U.S.S.G. §§ 7B1.1(a)(3), 7B1.4(a).
       4
         App’x 76.
       5
         Id.
       6
         App’x 81.
       7
         App’x 82.

                                               3
                                               II.

       The District Court had jurisdiction over Mitchell’s “offenses against the laws of

the United States.”8 Therefore, it also had jurisdiction to revoke Mitchell’s supervised

release.9 We have appellate jurisdiction to review the District Court’s final judgment10

and sentence.11 We review both the revocation of supervised release and the

reasonableness of the sentence for abuse of discretion.12 However, because Mitchell

made no objections at sentencing, we would reverse only if any error met the plain-error

standard.13 Under that standard, we may, in our discretion, grant relief if there is an error

that is plain and affects the appellant’s substantial rights.14

                                              III.

       Our local rule “reflects the guidelines the Supreme Court promulgated in Anders to

assure that indigent clients receive adequate and fair representation.”15 Under that rule,

“[w]here, upon review of the district court record, trial counsel is persuaded that the appeal

presents no issue of even arguable merit, counsel may file a motion to withdraw and




       8
        18 U.S.C. § 3231.
       9
        Id. § 3583(e).
      10
         28 U.S.C. § 1291.
      11
         18 U.S.C. § 3742(a).
      12
         United States v. Thornhill, 759 F.3d 299, 307 n.9 (3d Cir. 2014); United States
v. Maloney, 513 F.3d 350, 354 (3d Cir. 2008).
      13
         United States v. Vazquez-Lebron, 582 F.3d 443, 445 (3d Cir. 2009).
      14
         Id. at 446.
      15
         United States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001).

                                               4
supporting brief pursuant to [Anders].”16 When reviewing an Anders brief, we must

determine “(1) whether counsel adequately fulfilled the rule’s requirements; and

(2) whether an independent review of the record presents any nonfrivolous issues.”17 At

the first step, the brief must show that counsel has “thoroughly examined the record in

search of appealable issues” and must “explain why the issues are frivolous.”18 If the brief

appears adequate, our analysis at the second step does not require “a complete scouring of

the record”;19 rather, we are “guided in reviewing the record by the Anders brief itself.”20

       Here, the brief satisfies the requirements, and our independent review of the record

reveals no nonfrivolous issues. Counsel identifies three possible issues for appeal: (1) the

District Court’s jurisdiction, (2) the adequacy of the proof of a violation of supervised

release, and (3) the reasonableness of the sentence. Mitchell was given the opportunity to

file a pro se brief, but did not do so.

       There is no issue of arguable merit with regard to jurisdiction, which the District

Court clearly possessed.21 Nor is there any issue of arguable merit with regard to proof of

Mitchell’s violations of his supervised release: in response to the Government’s

questioning, Mitchell admitted each specific violation. In addition, there is no question



       16
          3d Cir. LAR 109.2(a) (2011).
       17
          Youla, 241 F.3d at 300.
       18
          Id.
       19
          Id. at 301.
       20
          Id. (quoting United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996)).
       21
          18 U.S.C. §§ 3231, 3583(e).

                                             5
regarding the voluntariness of his admission. Both the judge and Mitchell’s counsel

explained that he had the right to a hearing at which the Government would have been

required to prove his violations. Mitchell still chose to admit the violations.

       Finally, there is no issue of arguable merit with regard to the reasonableness of

Mitchell’s sentence. The District Court did not commit procedural error, such as

calculating the Guidelines sentence incorrectly or imposing a sentence based on clearly

erroneous facts.22 The court correctly calculated the Guidelines range: eight to fourteen

months.23 Mitchell and his counsel both addressed the court and explained the

circumstances of Mitchell’s violations, mainly the lack of permission to obtain a higher-

paying job outside the judicial district. The District Court did not rely on any clearly

erroneous facts; it stated that it “considered all of [the] matters” that Mitchell and his

counsel spoke about, as well as “the considerations expressed in Section 3553(a).”24

       The Anders brief states that Mitchell “wishes to argue that the [District Court] did

not have authority to impose an additional year of supervised release.”25 There is no

arguable merit to that issue. “When a term of supervised release is revoked and the

defendant is required to serve a term of imprisonment, the court may include a

requirement that the defendant be placed on a term of supervised release after



       22
          See Gall v. United States, 552 U.S. 38, 51 (2007).
       23
          U.S.S.G. §§ 7B1.1(a)(3), 7B1.4(a).
       24
          App’x 81, 82.
       25
          Anders Br. at 18.

                                               6
imprisonment.”26 That term of supervised release “shall not exceed the term of

supervised release authorized by statute for the offense that resulted in the original term

of supervised release”—here, three years for Mitchell’s violation of 18 U.S.C. § 371, a

Class D felony—“less any term of imprisonment that was imposed upon revocation of

supervised release”—here, twelve months and a day.27 Accordingly, the District Court

could have imposed nearly two years’ supervised release. The term actually imposed, one

year, was well within the statutory bounds.

       Where a sentence is procedurally sound, as here, we next consider its substantive

reasonableness.28 The sentence of twelve months and a day is within the Guidelines

range, and the term of supervised release is well under the statutory limit. Mitchell

committed multiple violations in rapid succession shortly after his supervised release

began, so we cannot say that “no reasonable sentencing court would have imposed the

same sentence.”29 Thus, there is no issue of arguable merit regarding the substantive

reasonableness of the sentence.

                                              IV.

       For the foregoing reasons, we will grant counsel’s motion to withdraw and affirm

the judgment and sentence.


       26
          18 U.S.C. § 3583(h).
       27
          Id. § 3583(b)(2), (h).
       28
          Gall, 552 U.S. at 51.
       29
          United States v. Freeman, 763 F.3d 322, 340 (3d Cir. 2014) (quoting United
States v. Tomko, 562 F.3d 558, 568 (3d Cir. 2009)).

                                              7